ARNOLD, V. C. J.
By his petition filed herein Dr. P. F. Dixon seeks a review by this court of the jurisdiction of the Board of Governors of the Registered Dentists of Oklahoma to make and enter its order and judgment of July 25, 1948, suspending his license to practice dentistry in the State of Oklahoma (59 O. S. 1941 §279).
An examination of the record discloses that the question now presented is identical with that presented to and determined by us in the recent case of Board of Governors, Registered Dentists of Oklahoma, v. C. E. Rifleman, 203 Okla. 294, 220 P. 2d 441. The order and judgment here complained of was entered on the same day as in the Rifleman case and was based upon the findings and report of the same committee reflecting its proceedings herein at the same time and place as in the above-cited case.
We do not deem it necessary to do more than refer to our opinion in that case for an expression of our views on the question involved.
Judgment reversed.
CORN, GIBSON, LUTTRELL, JOHNSON, and O’NEAL, JJ., concur.